Case 2:19-cv-00425-CW-PMW Document 6-5 Filed 06/20/19 Page 1of5

Exhibit E

 

 
Case 2:19-cv-00425-CW-PMW Document 6-5 Filed 06/20/19 Page 2 of 5

{t appears that Dr. Makasci has a valid Discrimination and Retaliation claim of his own.
He also will have a Wrongful Termination claim ifhe is dismissed from the University for the

conduct alleged. Please review this matier carefully and let me know what University policy

permits Dr, Makasci as far as legal representation goes. Itis not our desire to overstep, but

merely to assure that Dr. Makasci received fair and just treatment and that his conduct is Judged

accurately against a backdrop of discriminatory behavior by those who should have known
better.

Thank you for your consideration of this matter. We look forward to addressing this with

you.
Very Truly Yours,
7 z Gregg Tobler
Enclosures

Cc: Kemal Makasci

 

 
Case 2:19-cv-00425-CW-PMW Document 6-5 Filed 06/20/19 Page 3 of 5

Office for
LJ V LJ EQUAL OPPORTUNITY
> AFFIRMATIVE ACTION

UTAH VALLEY UNIVERSITY

 

Sent via Bmait

June 23,2017 ~
Professor Kemal Makasci
makasc) wu.edu

‘CO ENTIAL

Dear Professor Makasci:

Utah Valley University Policy 162 prevents all fornis discrimination and retaliation. This letter is to
inform. you of the findings resulting from, into thi ati oo a

retaliation that were filed against you b nd

Consistent with University Policy and applicable federal and state anti-discrimination law, invéstigators
evaluate all information collected during the course of the investigation and determine whether a violation

of University Policy 162 has ocourred. using the “preponderance of the evidence” standard. This standard
means that it is more likely than not, or more than 50% in favor that the allegation is true.

A decision of “unfounded” indicates that investigators conclude that either the event(s) did not occur as

. alleged, or even ifthe event(s) occured, it did not arise to disctimination/harassment of a protected class _

and/or was not retaliatory,

A decision of “inconclusive” means that the evidence provided by both parties did not shift to a

preponderance of evidence in fayor of either party,

A decision of “substantiated” means that the allegations ocourred as alleged and was based on protected _

class or was retaliatory in violation of UVU policy #162,

FINDINGS: Based on review of ail the evidence, it is the opinion of investigators that the findings

regarding the allegations of retaliation aré as follows:
A. Sex/Gender Discriminated Allegations . | |

Allegation One; Telling a male student to %0.up and help a female student with the computer
and repeatedly stating that “boys are good with technology.” Allegation One is
substantiated as to fact, but unfounded as to protected class discrimination.

Allegation Two: Ignoring female students when they ask questions. This allegation is
unfounded, . ;

Allegation Three: When a female answers a question in class, saying their answer is wrong,
but when a male auswers the Sanye question, saying their answer is right. Although this
allegation is substantiated as to fact, it does not rise to the level of policy violation because
investigators aie unable to determine the exact question and response by both the males

 

 
Case 2:19-cv-00425-CW-PMW Document 6-5 Filed 06/20/19 Page 4of5

Office for
LJ V LJ EQUAL OPPORTUNITY
: & AFFIRMATIVE ACTION

UTAH VALLEY UNIVERSITY

 

and females; and is therefore wofounded.

Allegation Four: Refusing to provide feedback and assistance to female students on
homework and class assignments. Allegation Four is unfounded as discrimination based

on sex/gender and also unfounded as retaliatory behavior directed towards the
complainants,

Allegation Five: Making comments to others stating “that females don’t belong in the
Physical Education field.” ‘This aHegation is inconclusive.

Allegation Six: Making comments that “women belong in the kitchen cooking meals” This
allegation is inconclusive.

B. Retaliation Allegations

Allegation Seven: That sometime during the first two weeks of the Fall 2016 14*semester
the Respondent discussed Title IX with the entire class and stated that the students in the
class didn’t know the definition of Title LX and what it meant and discussing how two (2)
students last semester hurt his feelings and made fun of bir. This allegation is
substantiated as to fact with respect to the class discussion regarding Title IX, which
was a topic covered in the physical education textbook; however, it is unfounded with
respect to retaliation and mention of (2) students. .

Allegation Fight: That on 11/16/2016 the Respondent made the following statements to the
entire PETE class: - .

. Allegation Light (a): He has been teaching this class for 14 years and that students will
not get rid of him. This allegation is substantiated.

i see Respondent pointed out three students specifically fF .
and another female student] and. said “they were trying to-get--
rid o , and stated that that these three female students shouldn't go around and talk.’

to people in different departments about issues they have with (him].” This allegation is
substantiated.

Jiegation t () The Respondent confirmed to the class i:
a. spoken with other departments by pointing f s, and
Saying g things” like “they are being prejudice because they went to explain

"- their problems to Title XI and department head” This allegation is substantiated in

part, specifically that the Respondent pointed the students out and said they were
being prejudiced towards him.

A decision of “unfounded” indicates that investigators conclude that either the event(s) did not occur as
alleged, or even if the event(s) ocourted, it was not due to inclusion in a protected class, in this. case national
origin: o Be VED

A decision of “inconclusive” means that the evidence provided by both parties could did not shift to a
preponderance of evidence in favor of either party.

 

 
Case 2:19-cv-00425-CW-PMW Document 6-5 Filed 06/20/19 Page 5o0f5

Office for.
[ J VL BOUAL OPPORTUNITY
eee AFFIRMATIVE ARTION

UTAH VALLEY UNIVERSITY. |

 

4

A decision of “substantiated” means that the allegations occurred as alleged and were based on one or more
protected class. |

The executive summary and Sndings have been discussed with Dean Daniel Fairbanks and Academic
Affairs, The investigation, including the report and these findings, remain confidential and are classified as

maintain that confidentiality. Matters involying other issues unrelated to protected class
discrimination/harassment have been forwarded to Academic Affairs,

University, or threats of such materially adverse actions, made by persons employed by or affiliated with

the University in any way or by persons participating in any university program or activity against anyone
who in good faith opposes discritnination or harassment, reports or files a complaint of discrimination, or
harassment, or honestly participates or assists in a university-related investigation, hearing, or other
proceeding relating to discrimination or harassment. Examples include but are not limited to, threats or
actual violence against a person or their property, adverse educational or employment consequences,
ridicule, intimidation, bullying, ostracism, or action that may have “chill” or discourage a person from
making a complaint or participating in an investigation. This includes asking students or employees if they
have provided information, referencing that you will know if they say something in SRU’s, or discussing

If you have any questions or concerns: related to this investigation, please feel free to contact
Camille Jobnson@uvu.edu and she will set up a time to discuss,

if you disagree with the University action as a result of this decision, you may request areview pursuant to
Utah Valley University Policy 162. Those tights will be explained in the letter from Dean Fairbanks
determining any appropriate remedies: Review rights atid deadlines will attach on the date that letter is sent
to you, Ce Cl, Be

_ Thank you for your cooperation, and for your patience during this procsg:

Sincere

  
 

   

Carlson

Acting Director, Equal Opportunity and Affirmative Action/Title IX 9
801-863-9570 os |

oc (via email): Daniel Fairbanks
Karen Clemes
Grégeg Tobler

 

 

 

 
